Brock, J.
After the Record on Appeal and the briefs of both parties had been filed in this Court, plaintiff filed a motion for a new trial on the ground of newly discovered evidence, based upon the affidavits-*529of plaintiff and her husband in which it is alleged that evidence bearing upon the correct date of the accident can now be obtained from plaintiff’s employer, which evidence was not divulged to plaintiff until after entry of opinion and award by the North Carolina Industrial Commission.
After due consideration of the motion and affidavits, and after due consideration of the answer filed thereto by defendants; and without any intimation as to the sufficiency or the probative effect of the evidence, we are of the opinion that a new trial should be awarded by reason of newly discovered evidence.
In accord with the rule of our Supreme Court as recognized in Brantley v. R. R., 211 N.C. 454, 190 S.E. 731, the facts on the motion are not discussed.
Remanded to the North Carolina Industrial Commission for a new hearing.
Remanded.
Britt and Parker, JJ., concur.